DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 332.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0019], line 3, “only few space” should read –only little space--.  In paragraph [0064], line 5, “hose 33” should read –hose 331--.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 1, “Wind turbine” should read –The wind turbine--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “aerodynamic device” in claim 1 and “air supply system” in each of claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-6, the claim limitation “air supply system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the Specification recites the term “air supply system” multiple times, the Specification does not disclose what components said “air supply system” is comprised of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claims 7-15, in that claims 7-15 depend from claim 1, either directly or indirectly, claims 7-15 are similarly rejected
Claim 2 discloses “a plurality of rotor blades, three rotor blades”.  It is not clear if Applicant intends to claim a plurality of rotor blades or three rotor blades, thus rendering the claim indefinite.
With regard to claims 3 and 4
Claim 5 discloses “a plurality of rotor blades, three rotor blades”.  It is not clear if Applicant intends to claim a plurality of rotor blades or three rotor blades, thus rendering the claim indefinite.
With regard to claim 6, in that claim 6 depends from claim 5, claim 6 is similarly rejected.
Claim 7 recites the limitation "the trailing edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 discloses “the pressure lines are aligned at least partly along the trailing edge”.  The Specification fails to disclose the meaning of “aligned at least partly along”.  Examiner is unable to determine if this means that the pressure lines are in contact with the trailing edge, parallel to the trailing edge or they simply run in generally the same direction.  It is not known if the pressure lines share an axis with the trailing edge or if the axes are parallel and on the same plane.  It is also not known to what extent any of these, or possibly other, conditions may exist.  For these reasons, claim 7 is rendered indefinite.
Claim 8 recites the limitation "the shear web" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 discloses “the pressure lines are aligned at least partly along the shear web”.  The Specification fails to disclose the meaning of “aligned at least partly along”.  Examiner is unable to determine if this means that the pressure lines are in contact with the shear web, parallel to the shear web or they simply run in generally the same direction.  It is not known if the pressure lines share an axis with the shear web or if the axes are parallel and on the same plane.  It is also not known to what extent any of 
Claim 9 recites the limitation "the supplied pressurized air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 10, in that claim 10 depends form claim 9, claim 10 is similarly rejected.
Claim 10 discloses “the actuator” in line 2.  It is not clear if this “the actuator” is the same one as the “at least one pneumatic actuator” as disclosed in claim 1, thus rendering claim 10 indefinite.
Claim 10 recites the limitation "the actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pressurized air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pressurized air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pressurized air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 discloses “the event of overloading the wind turbine” but neither the Specification nor the claim disclose what this means, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2011/0229320 (Hancock et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Hancock et al. discloses a wind turbine with a rotor blade (100), wherein the rotor blade (100) comprises a pneumatically activatable aerodynamic device (101) and the wind turbine comprises a pressure supply system (503) for controlling the pneumatically activatable aerodynamic device (101), wherein the pressure supply system (503) includes a pressurized air supply system, a pressurized air transmission system with pressure lines (601) for transmitting the supplied pressurized air from the pressurized air supply system (503) to the aerodynamic device (101), and at least one pneumatic actuator (311) for activating the aerodynamic device (101).
With regard to claim 2
With regard to claim 3, insofar as claim 3 is definite, Hancock et al. discloses the wind turbine according to claim 2, wherein the common pressurized air supply system (503) id located in the hub of the wind turbine (Fig. 7).
With regard to claim 4, insofar as claim 4 is definite, Hancock et al. discloses the wind turbine according to claim 2, wherein the individual rotor blades (100) can be controlled independently from each other by separately controlled individual valves which control the transmission of the pressurized air from the common pressurized air supply system to the respective actuators (311) of the individual rotor blades (100) (paragraph [0044]).
With regard to claim 5, insofar as claim 5 is definite, Hancock et al. discloses the wind turbine according to claim 1, wherein the wind turbine comprises a plurality of rotor blades (100), three rotor blades (100), and the wind turbine comprises individual pressurized air supply systems for each rotor blade (100) (paragraph [0048]).
With regard to claim 6, insofar as claim 6 is definite, Hancock et al. discloses the wind turbine according to claim 5, wherein each of the individual pressurized air supply systems is located in the root section of the corresponding rotor blade (100) (Fig. 7 and paragraph [0048]).
With regard to claim 7, insofar as claim 7 is definite, Hancock et al. discloses the wind turbine according to claim 1, wherein the pressure lines (601) are aligned at least partly along the trailing edge of the rotor blade (100).
With regard to claim 8
With regard to claim 9, insofar as claim 9 is definite, Hancock et al. discloses the wind turbine according to claim 1, wherein the wind turbine further comprises at least one pressure reservoir (501) for storing the supplied pressurized air (paragraph [0053]).
With regard to claim 10, insofar as claim 10 is definite, Hancock et al. discloses the wind turbine according to claim 9, wherein the pressure reservoir (501) is located close to the actuator (311), a distance which is less than ten per cent of the length of the rotor blade (100) (Fig. 6).
With regard to claim 11, insofar as claim 11 is definite, Hancock et al. discloses the wind turbine according to claim 1, wherein the wind turbine further comprises at least one vacuum reservoir for storing air with a pressure below atmospheric pressure (paragraph [0053]).
With regard to claim 13, insofar as claim 13 is definite, Hancock et al. discloses the wind turbine according to claim 1, wherein the actuator (311) comprises an inlet port at which the pressurized air flows into the actuator (331) (see the pressure line connecting the pressure tank (501) to the pneumatic actuator (311) in Fig.’s 6 and 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. in view of USPAP 2018/0058424 (Egedal et al. hereinafter).
With regard to claim 12, insofar as claim 12 is definite, Hancock et al. discloses all of the limitations except for wherein the actuator comprises one of an inflatable hose and an inflatable cavity.   Hancock et al. does not disclose what form the actuator takes.
Egedal et al. teaches a wind turbine blade wherein the shape of the trailing edge is altered by inflation of a hose or cavity (paragraphs [0018], [0033], [0035] and [0082]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hancock et al. by providing that the actuator comprises one of an inflatable hose and an inflatable cavity as taught in Egedal et al. for the purposes of altering the trailing edge of the wind turbine using a known and reliable structure and method with an expectation of success.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. 
With regard to claim 14, insofar as claim 14 is definite, Hancock et al. discloses all of the limitations except for wherein the actuator comprises an exhaust port at which the pressurized air flows out of the actuator.  Paragraph [0021] discloses a feedback system indicating that the actuator can move between different positions multiple times.  .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. in view of USP 7,204,674 (Wobben hereinafter).
With regard to claim 15, insofar as claim 15 is definite, Hancock et al. discloses all of the limitations except for wherein the pressure supply system further comprises a safety relief valve, which can be pneumatically activated for enabling a discharge of the pressurized air from the actuator in the event of overloading the wind turbine.
Wobben teaches a wind turbine blade with an alterable trailing edge and uses a pressure container (16) provided with a pressure relief valve.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hancock et al. by providing a pressure relief valve as taught in Wobben for the purposes of allowing the release of excess pressure (col. 4 lines 31-34 of Wobben).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2019/0234376 and 2019/0186463 each disclose wind turbine blades with a deformable trailing edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745